WEBB, Judge.
The defendant contends it was error not to dismiss the charge of possession of stolen property at the close of the State’s *525evidence and at the close of all the evidence. When the defendant put on evidence he waived his motion to dismiss at the end of the State’s evidence. G.S. 15-173. In considering a motion to dismiss made at the close of all the evidence the defendant’s evidence as well as the State’s evidence may be considered. State v. Harper, 51 N.C. App. 493, 277 S.E. 2d 72 (1981).
The defendant contends there was not sufficient evidence to submit to the jury as to two elements of the offense of possession of stolen property, these elements being that the defendant knew or had reasonable grounds to believe the shotgun was stolen and that he acted with a dishonest purpose in the possession of the shotgun. See State v. Davis, 302 N.C. 370, 275 S.E. 2d 491 (1981), for a discussion of the elements of this crime. We hold the State’s evidence that the defendant was in a tavern with a person who made a call to a pawnshop, the defendant left the tavern with this person, the shotgun was taken from the truck at approximately this time and the defendant then had possession of the shotgun a short time later which shotgun he pawned is substantial evidence from which a jury could conclude the defendant knew or had reasonable grounds to know the shotgun was stolen. It is too much of a coincidence for the jury to be required to believe that the defendant happened to be on the scene when the shotgun was stolen and that he somehow came into possession of it at that time and immediately pawned it for much less than its value without any knowledge that it was stolen. If we consider the defendant’s testimony, it strengthens the State’s case. If the defendant happened to meet a man behind a building who offered to sell him a shotgun at a price much below its worth, this is evidence from which a jury could conclude he had reasonable ground to believe the shotgun was stolen. See State v. Haywood, 297 N.C. 686, 256 S.E. 2d 715 (1979).
We also hold there was sufficient evidence that the defendant possessed the shotgun for a dishonest purpose. In State v. Parker, 316 N.C. 295, 341 S.E. 2d 555 (1986), our Supreme Court said, “We now hold that the ‘dishonest purpose’ element of the crime of possession of stolen property can be met by a showing that the possessor acted with an intent to aid the thief, receiver, or possessor of stolen property.” Id. at 305, --- S.E. 2d at ---. We do not believe our Supreme Court intended that this be the exclusive definition of a dishonest purpose. If, as in this case, the *526defendant had possession of the property and rather than attempting to return it to its rightful owner he pawned it, this would be possession for a dishonest purpose.
No error.
Judges Eagles and Parker concur.